
	
		II
		111th CONGRESS
		1st Session
		S. 956
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2009
			Mr. Tester (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  unsanctioned State-licensed retail pharmacies from the surety bond requirement
		  under the Medicare Program for suppliers of durable medical equipment,
		  prosthetics, orthotics, and supplies (DMEPOS).
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Patient Access to Reputable
			 DMEPOS Providers Act of 2009.
		2.Application of
			 DMEPOS surety bond requirement to certain retail pharmacies
			(a)In
			 generalSection 1834(a)(16)
			 of the Social Security Act (42 U.S.C. 1395m(a)(16)) is amended by adding at the
			 end the following new sentences: The requirement of a bond under
			 subparagraph (B) shall only apply to a State-licensed retail pharmacy or a
			 mail-order pharmacy if there has been a final adverse action (as defined in
			 section 424.57(a) of title 42, Code of Federal Regulations, as in effect on the
			 date of the enactment of this Act) that is not subject to administrative or
			 judicial appeal taken against such respective pharmacy during the 10-year
			 period preceding the issuance (or renewal) under this part of the provider
			 number involved. In the case of a chain of such pharmacies (or other grouping
			 of more than one such pharmacy), the previous sentence shall be applied
			 separately to each such pharmacy within such chain (or grouping). For purposes
			 of this paragraph, the term State-licensed retail pharmacy means
			 any State-licensed independent, chain, supermarket, or mass merchandiser
			 pharmacy and the term mail-order pharmacy means a pharmacy that is
			 State-licensed and that conducts its pharmaceutical business primarily through
			 mail services..
			(b)Treatment of
			 current DMEPOS surety bond exemptionsNothing in the amendment made by subsection
			 (a) shall affect the application of any exemption specified in section
			 424.57(d)(15) of title 42, Code of Federal Regulations (as in effect as of the
			 date of the enactment of this Act).
			(c)Effective date;
			 release from obligation with respect to certain surety bonds
				(1)Effective
			 dateThe amendment made by this section shall take effect as of
			 the date of the enactment of this Act and shall apply to provider numbers
			 issued or renewed before, on, or after such date.
				(2)Release from
			 obligation with respect to certain surety bondsIn the case of a State-licensed retail
			 pharmacy or mail-order pharmacy (as such terms are defined in the last sentence
			 of section 1834(a)(16) of the Social Security Act, as added by subsection (a))
			 to which the surety bond requirement under subparagraph (B) of such section
			 does not apply under the amendment made by subsection (a) but for which a
			 surety bond was provided prior to the date of the enactment of this Act, the
			 respective pharmacy is released from any obligation under title XVIII of the
			 Social Security Act with respect to such bond and, upon request, the Secretary
			 of Health and Human Services shall provide such pharmacy with a document
			 indicating such release.
				
